Citation Nr: 9918648	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for a prostate 
disability with urinary tract infections.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for a cervical 
disability.

6.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

A. Shawkey

INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1994.  He also had three years and nine months of 
prior active duty.  This matter comes to the Board of 
Veteran's Appeals (Board) on appeal from an August 1994 
rating decision that denied the veteran's claims for service 
connection for conjunctivitis, hyperlipidemia, a prostate 
disability with urinary tract infections, anxiety, a cervical 
disability and a left foot disability.

Pursuant to the veteran's request to attend a local hearing 
at the RO, he was notified of scheduled hearings in February 
1998, March 1998 and July 1998.  The evidence shows that he 
canceled the first two hearings and did not appear for the 
third hearing.  He also failed to appear for a scheduled 
hearing at the Board in November 1998. 

FINDINGS OF FACT

1.  The record does not include a current medical diagnosis 
of conjunctivitis, hyperlipidemia, a prostate disability with 
urinary tract infection, anxiety or a left foot disability.

2.  The veteran was found to have degenerative joint disease 
of the cervical spine within one year of service.  

CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for 
conjunctivitis, hyperlipidemia, a prostate disability with 
urinary tract infections, anxiety and a left foot disability 
are not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

2.  Cervical arthritis is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are devoid of his 
enlistment examination report.  They do show that in July 
1980 he complained of a three week history of left sided neck 
pain.  A provisional diagnosis was given of left cervical 
muscle strain. Ultrasound and a cervical collar were 
prescribed.  Also prescribed were hot packs and five days of 
physical therapy.

The veteran was found to have a normal prostate at a periodic 
examination in October 1980. 

In October 1981 the veteran was seen at a medical facility 
with complaints of an eye irritation.  He was assessed as 
having conjunctivitis.  

In July 1985 the veteran's cervical spine was X-rayed due to 
a suspicion of degenerative joint disease.  Results revealed 
no significant abnormalities. 

At an eye examination in September 1985, the veteran was 
found to have normal ocular health.  A routine eye 
consultation in October 1995 revealed that he needed 
refraction.

Results of a periodic examination performed in June 1986 show 
that the veteran's prostate was smooth and nontender.  

In November 1986 the veteran reported to a medical facility 
complaining of low back pain and neck pain.  Tenderness was 
noted over the left paravertebral muscle.  He was assessed as 
having muscle spasm.

An April 1987 eye consultation report reflects the veteran's 
complaint that his eyes were frequently red.  It also 
reflects a diagnosis of myopia, with no recommendation for a 
prescription change at that time.

In August 1987 the veteran was treated for complaints that 
included a yellow urethral discharge and frequent urination.  
He was assessed as having urethritis.

The veteran was seen at a medical facility in September 1987 
where he complained of a 12 day history of eye irritation.  
He also said that he had been involved in a trauma with 
multiple contusions.  He was given a diagnosis of left 
conjunctivitis, with a question of it being of a traumatic 
nature.  

The veteran was given another diagnosis of conjunctivitis, 
bilateral, in June 1988.  In August 1988, he was assessed as 
having allergic conjunctival reaction in both eyes.

At an "over 40" examination in May 1989, the veteran was 
found to have a prostate that was tender and boggy.  He was 
also found to have myopia and prostatitis, with a question of 
glaucoma.  A June 1989 eye consultation report reflects a 
diagnosis of myopia.

In July 1989 the veteran presented to an ambulatory care 
clinic because of frequency, urgency and dysuria for five 
days.  

The veteran was seen at an ophthalmology clinic in August 
1989 because of blurry morning vision.

According to a September 1989 service medical record, the 
veteran began to feel hot, short of breath and lightheaded 
when questioned by military police.  He also began to 
hyperventilate.  He was assessed as having an anxiety attack 
with hyperventilation and respiratory alkalosis secondary to 
anxiety.

In October 1989 the veteran was evaluated at a mental health 
facility.  The examiner indicated that there was no evidence 
of any significant psychiatric illness or condition 
sufficient to warrant disposition through medical channels.

A December 1991 service medical record reflects the veteran's 
complaint of left foot pain for one day with no history of 
injury.  He was assessed as having tendonitis with a question 
of a stress fracture.

In January 1992 the veteran was diagnosed as having 
conjunctivitis.

Results of cholesterol testing in July 1992 revealed a 
cholesterol reading of 232.  The veteran was assessed as 
having hypercholesteremia.

An August 1992 service medical record reflects the veteran 
complaint of a two day history of left foot pain.  He was 
assessed as having questionable gout in an atypical location.

The veteran was diagnosed as having conjunctivitis in March 
1993.  An eye consultation was performed in July 1993 
revealing diagnoses of trace myopia in the right eye, 
presbyopia and good ocular health.

An intravenous pyelogram was performed in July 1993 revealing 
normal results, including a normal appearing bladder.

The veteran was given a questionable diagnosis of 
prostatitis/epididymitis in August 1993.

According to an August 1993 Master Problem List, the veteran 
had had temporary (minor) problems that included acute neck 
strain, muscle spasm, conjunctivitis, and left foot pain.

At his retirement examination in September 1993, the veteran 
was found to have corrected myopia and hyperlipemia.  He was 
also found to have a normal clinical evaluation of his anus 
and rectum, genitourinary system, and feet.

In September 1993 the veteran was seen in a follow-up for 
prostatitis.  He reported at this time that the frequency of 
urination had resolved.  He was assessed as having 
prostatitis with a question of it resolving.

Also in September 1993 the veteran was seen in the nutrition 
clinic for hyperlipemia.  

In February 1994 the veteran filed a claim for service 
connection for multiple disabilities that included 
conjunctivitis, hyperlipidemia, a prostate disability with 
urinary tract infection, anxiety, a cervical disability and a 
left foot disability.

At a VA general examination in April 1994, the veteran 
complained of ongoing peroneal pain, urethral discharge and 
inflamed testicles.  It was noted that he was status post 
vasectomy.  He also complained of neck pain after falling off 
of a trailer.  He reported using muscle relaxants and heat.  
He further complained of pain in his left foot when it was 
cold, with stiff joints.  He said that he wore insulated 
socks.  Findings revealed a prostate that was neither hard 
nor nodular.  He was diagnosed as having history of 
prostatitis with dysuria, with a normal examination that day; 
status post vasectomy; high triglycerides by history, which 
was normal on examination; and pain in the left foot when 
cold, with a normal examination and pulses.

A December 1994 treatment record from the McDonald Army 
Hospital contains an impression of probable cervical 
spondylosis.

In December 1994 the veteran underwent X-rays of the cervical 
spine at the McDonald Army Hospital.  Results revealed 
minimal degenerative changes in the midcervical spine area.
Additional X-rays of the veteran's cervical spine were taken 
at a VA medical facility in January 1995.  Degenerative 
changes were shown with mild disc space narrowing at C3-4 and 
C5-6, and foraminal encroachment at multiple levels on the 
left.

In January 1995 the veteran was again seen at the McDonald 
Army Hospital where an impression was given of degenerative 
disc disease at C3-4, C6-7.

According to a May 1995 VA treatment record, the veteran 
showed no evidence of cervical radiculopathy.  

A diagnosis of cervical degenerative joint disease is 
reflected on a VA treatment record in June 1995.

In a July 1995 notice of disagreement, the veteran said that 
he received postservice treatment at the McDonald Army 
Hospital for conjunctivitis and a prostate disability with 
urinary tract infection.  He also said that he had been 
treated at a VA medical facility in Hampton, VA, for 
hyperlipidemia and his neck disability.

Another diagnosis of cervical joint disease is reflected on 
an October 1995 VA treatment record.

In April 1996 the veteran was seen in the emergency room of 
the McDonald Army Hospital because of a two day history of 
right foot pain that had migrated to the right ankle.  The 
veteran was assessed as having acute arthritis.

In January 1997 the veteran was seen at a VA medical facility 
where he complained of neck pain at night.  He was again 
assessed as having degenerative joint disease of the cervical 
spine.  Also in January 1997 the veteran was given a 
transcutaneous electronic nerve stimulator unit by VA for 
chronic pain in the cervical area and decreased range of 
motion.

The veteran reported to a VA eye clinic in January 1997 to 
pick up new glasses.
II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence may be presumed for certain 
chronic disabilities, including arthritis, when manifested to 
a compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting a well grounded claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Conjunctivitis, Hyperlipidemia, Prostate Disability with 
Urinary Tract Infections, Left Foot Disability and Anxiety

Although the veteran's service medical records show treatment 
for conjunctivitis, hyperlipidemia, prostatitis, urethritis 
and left foot tendinitis, the veteran has not presented any 
competent medical evidence to support a finding that he 
currently has these disabilities.  

In his July 1995 notice of disagreement, the veteran said 
that since his retirement he has been treated for 
conjunctivitis at the McDonald Army Hospital and that he 
would forward the treatment records.  He also said that he 
had been treated at the McDonald Army Hospital on a regular 
basis for his prostate disability and would submit these 
records.  He did not thereafter submit any such records.  
Although the RO subsequently obtained treatment records from 
this medical facility, they do not show treatment for or a 
diagnosis of conjunctivitis or a prostate disability with 
urinary tract infections.  Similarly, records obtained from a 
VA medical facility in Hampton, VA, where the veteran 
contends that he was treated for lipidemia, are devoid of 
such treatment.

In regard to a left foot disability, there is evidence from 
the McDonald Army Hospital which shows that the veteran was 
seen in April 1996 for right foot pain, but there are no 
records from either this medical facility or the VA medical 
facility which show that he was ever seen for a left foot 
disability. 

Results of VA examinations performed in April 1994 do not 
make the veteran's claims plausible since they too do not 
show that he has the claimed disabilities, only that he had 
the disabilities.  In this regard, he was diagnosed as having 
history of prostatitis with dysuria, triglycerides high by 
history, and pain in the left foot when cold.  Findings 
included a normal prostate, normal triglycerides, and a 
normal examination and pulses of the left foot. 

With respect to a VA eye examination in April 1994, there is 
no evidence on the examination report of conjunctivitis.  
Instead, the report reflects a diagnosis of good ocular 
health, normal cup to disc ratio and normal intraocular 
pressure. 

In regard to anxiety, not only is the evidence devoid of a 
current diagnosis, but there is also no evidence of this 
disability in service.  While service medical records show 
that the veteran had an anxiety attack and hyperventilated in 
September 1989 while being questioned by military police, he 
was later evaluated by a psychiatrist who found that there 
was no evidence of any significant psychiatric illness or 
condition sufficient to warranted disposition through medical 
channels.  

Additionally, results of a VA psychiatric examination in 
April 1994 do not reveal anxiety, but rather show that the 
veteran had a personality disorder and other interpersonal 
problems.  In this respect, personality disorders are not 
recognized by VA regulation as diseases or injuries.  
38 C.F.R. § 3.303(c).

Lastly, the veteran's service record (DD Form 214) shows that 
he had active military service in the Southwest Asia theater 
of operations during the Persian Gulf war.  In this regard, 
VA regulations provide for the payment of compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
which may be manifestations of undiagnosed illness.  
38 C.F.R. § 3.317.  With this being said, the veteran is not 
contending that he has manifestations of an undiagnosed 
illness, but rather is attributing his claimed disabilities 
to specific treatment and diagnoses that he was given in 
service.  Moreover, when the veteran filed his service 
connection claim in February 1994, he provided the dates and 
places of treatment for each of his claimed disabilities.  
These dates vary in range from 1977 to 1989, and all precede 
the start of the Persian Gulf war - on August 2, 1990.  
38 C.F.R. § 3.2(i).  In 1996 the veteran informed the RO that 
he had undergone a Persian Gulf War examination in the fall 
of 1995 at the Hampton VA medical center (VAMC).  The record 
shows that although the RO made two requests for this 
examination report in 1996, it was informed by the Hampton 
VAMC in September 1996 that the requested information was not 
available.  Despite the absence of this examination report, 
for the reasons stated above, the provisions of 38 C.F.R. 
§ 3.317 are not for application in this case.

In view of the absence of competent medical evidence of a 
current diagnosis of conjunctivitis, hyperlipidemia, a 
prostate disability with urinary tract infections, a left 
foot disability, or anxiety, these service connection claims 
are implausible and must be denied as not well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
Cervical Disability

The veteran's service medical records show that he was 
treated on several occasions for neck pain.  They also show 
that a question of degenerative joint disease was raised in 
July 1985, but that a cervical spine X-ray at that time 
failed to demonstrate this disease.  However, additional X-
rays of the veteran's cervical spine which were taken within 
one year of service (in December 1994 and January 1995), and 
show degenerative changes of the cervical spine.  Such 
findings have been followed by a diagnosis of degenerative 
disc disease at C3-4 and C5-6 in January 1995, and a 
diagnosis of degenerative joint disease in June 1995.  

Because the evidence supports a finding of cervical arthritis 
within one year of the veteran's service, service connection 
for this disability is granted.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

ORDER

The veteran's claims of service connection for 
conjunctivitis, hyperlipidemia, a prostate disability with 
urinary tract infections, anxiety, and a left foot disability 
are denied.

The veteran's claim of service connection for cervical 
arthritis is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

